 


114 HR 798 IH: Responsible Skies Act of 2015
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 798 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2015 
Mr. Meeks introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the FAA Modernization and Reform Act of 2012 to prohibit the flying of unmanned recreational aircraft near commercial airports. 
 
 
1.Short titleThis Act may be cited as the Responsible Skies Act of 2015.  2.Prohibition on the flying of unmanned recreational aircraft near commercial airportsSection 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended— 
(1)in subsection (c) by striking the period at the end and inserting ; and  , including that the operator of an unmanned recreational aircraft may not fly the aircraft—
(1)above 400 feet and within 5 miles of the perimeter of an airport that provides scheduled passenger air transportation; or  (2)where it may be seem from the perimeter of the airport.; and 
(2)by inserting at the end the following:  (d)Report to CongressNot later than one year after the date of the enactment of this Act, and every year thereafter, the Secretary shall submit to Congress a report containing— 
(1)a description of any incident in which an unmanned recreational aircraft flew above 400 feet less than 5 miles from the perimeter of an airport that provides scheduled passenger air transportation; and  (2)the action taken by the Secretary in response to the incident. 
(e)Definition of unmanned recreational aircraftIn this section, the term unmanned recreational aircraft means an unmanned aircraft flown for hobby or recreational purposes..   